Citation Nr: 0938781	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-07 156		)		DATE
					)
					)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with hypertension, neuropathy, fatigue, and weakness, 
including as due to herbicide exposure.

2.  Entitlement to service connection for an anxiety 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  A Travel Board hearing was 
held at the RO in August 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that he was exposed to herbicides while 
on temporary duty (TDY) in the Republic of Vietnam during 
active service.  He also contends that his current anxiety 
disorder was caused by his in-service experiences on TDY in 
the Republic of Vietnam.

When he filed his service connection claims in March 2006, 
the Veteran contended that he had been in the Republic of 
Vietnam between June 1968 and April 1969.  The Veteran also 
contended that he had been part of flight crews which had 
transported herbicides to the Republic of Vietnam on five 
occasions during this period.  The Veteran stated that he had 
stayed overnight in the Republic of Vietnam on each of these 
five occasions.

The Veteran testified credibly at his August 2009 Board 
hearing that he had been on TDY in the Republic of Vietnam 
during active service.  The Veteran also testified that he 
was assigned either to the 380th Organizational Maintenance 
Squadron (OMS) or the 4252nd OMS when he served on TDY 
between September and November 1966 and again in June 1968.  
He also testified that he had been in Vietnam during both of 
his TDY periods during active service.

There is a notation in the Veteran's airman performance 
report for the period from November 1965 to November 1966 
that his unit, the 484th OMS, was on TDY to the Western 
Pacific.  This report does not list the dates during this 
reporting period when the 484th OMS was on TDY to the Western 
Pacific.  The Veteran's Air Force Form 7 (AF 7) indicates 
that he was on TDY for 145 days beginning on May 11, 1966.  
The Veteran's AF 7 also indicates that he departed for 
Okinawa, Japan, on June 16, 1968, and returned on November 
18, 1969.  The Veteran's AF 7 indicates further that he had 
TDY with the 4252nd OMS at Kadena Air Force Base in Okinawa, 
Japan, while assigned to the 484th OMS.  Given the foregoing, 
the Board finds that, on remand, the RO/AMC should attempt to 
corroborate the Veteran's allegation of in-country duty in 
Vietnam while on TDY during active service.

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his service 
representative and ask them to identify 
all VA and non-VA clinicians who have 
treated him for diabetes mellitus and for 
an anxiety disorder since his separation 
from active service.  Obtain outstanding 
VA treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  The RO should use all available 
resources and attempt to corroborate the 
Veteran's allegation that he had TDY in 
the Republic of Vietnam while assigned to 
the 380th Organizational Maintenance 
Squadron (OMS), the 484th OMS, or the 
4252nd OMS for a three-month period 
beginning in September 1966 and again in 
June 1968.  In addition, the RO should 
attempt the Veteran's allegation that he 
had TDY in the Republic of Vietnam for a 
three-month period beginning on May 11, 
1966, while assigned to either the 
484th OMS or the 4252nd OMS.  

4.  Thereafter, readjudicate the claims of 
service connection for diabetes mellitus, 
including as secondary to herbicide 
exposure, and for an anxiety disorder.  If 
the benefits sought on appeal remain 
denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

